Campbell, J.
Engle sued Cbipman for legal services claimed to bave been rendered as agent of Cbipman in matters relating to bis duty as prosecuting attorney of Huron county. His claim was in substance that having decbned to act in certain cases specified, without general authority, this authority was given him, and be acted accordingly. His bill of particulars contained ten items of services in criminal proceedings. He testified that be showed bis bill to Chip-man, who, after examining it, told him to file it with the board of supervisors, and if they raised any question about allowing the bill be would tell the board the bill was right,— that plaintiff had rendered the services and should have his pay. This was denied by defendant.
The jury found a small verdict in plaintiff’s favor, but rejected most of his claim. "We do not think it necessary to go at length into the questions presented by plaintiff, because, as pointed out by counsel for defense, the record does not show any ease made out at all. We find nothing to show that any services were rendered, nor then value if rendered. The fact, if true, that defendant promised to make certain representations to the supervisors is no evidence of any recognition of personal liability, and no evidence of the actual rendering of the services. And in the absence of any further showing — inasmuch as it devolves upon plaintiff to show error — we can see nothing to base objections upon.
But we are also of opinion that if the agency created was such as plaintiff claims it to have been, it was illegal. No doubt a prosecuting attorney may employ assistants in various ways not involving his official discretion or responsibility, and this is all that defendant admits he ever did. But the law has very carefully guarded the criminal interests of the State from any interested or unauthorized intermeddling. The prosecuting attorney is a very responsible officer, selected by the people and vested with personal discretion *526intrusted to him as a minister of justice, and not as a mere legal attorney. He is disqualified from becoming in any way entangled with private interests or grievances in any way connected with charges of crime. He is expected to be impartial in abstaining from prosecuting as well as in prosecuting, and to guard the real interests of public justice in favor of all concerned. This discretion is official and personal, and our laws have only allowed its delegation on special grounds, where an assistant has been provided for by ■carefully guarded legislation. It is directly contrary to public policy to allow any general delegation of a prosecutor’s powers, and the courts cannot recognize any such .arrangement as forming a basis for personal compensation.
For all these reasons we must decline to disturb the verdict.
The judgment must be affirmed with costs.
The other Justices concurred.